Citation Nr: 1450572	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to December 6, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in an August 2008 rating decision.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to August 22, 2011, 50 percent from November 1, 2011 to June 19, 2013 and 70 percent as of June 20, 2013.


REPRESENTATION

Appellant represented by:	Allen Gumpenburger, Agent


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to an increased disability rating for post-operative nasal fracture with septal deviation, allergic dermatitis and scars have been raised by the record in a July 2013 email correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue entitlement to an initial increased disability rating for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for PTSD in October 2007 and the claim was denied in an August 2008 rating decision.  The Veteran did not appeal this decision.

2.  The Veteran failed to establish an error of fact or law in the prior rating decision dated in August 2008 that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, the result would have been manifestly different but for the error. 

4.  The RO received another claim from the Veteran for entitlement to service connection for PTSD on December 6, 2010. 

5.  There was no communication from the Veteran or his representative that may be construed as a claim for service connection for PTSD after the August 2008 rating decision and prior to December 6, 2010.

6.  The December 2010 claim to reopen entitlement to service connection for PTSD was received within one year of the amendment of 38 C.F.R. § 3.304(d) , which has been interpreted as a liberalizing law, and the claim met all eligibility criteria for the liberalized benefit on the effective date of the amendment. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5101, 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2014). 

2. The criteria for an effective date of July 13, 2010 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In regards to the Veteran's CUE claim, the duty to notify and assist under the Veterans Claims Assistance Act (VCAA) is not applicable to this issue as a matter of law.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that duty to notify and assist does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

With respect to the Veteran's claim for an earlier effective date, he is challenging the effective date assigned following the June 2011 rating decision that granted entitlement to PTSD.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

In this regard, the October 2013 statement of the case (SOC) informed the Veteran of the information and evidence needed to substantiate his earlier effective date claim.  The SOC also informed the Veteran of the regulations governing effective dates.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the award of entitlement to PTSD.  All of the pertinent information is of record.  As such, the Board finds VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the Veteran in proceeding to consider his claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Criteria and Analysis

The Veteran seeks an effective date earlier than December 6, 2010 for service connection for PTSD to include as on the basis of CUE in the August 2008 rating decision.  The Veteran asserts that he is entitled to an effective date earlier than December 16, 2010 for the grant of service connection for PTSD as he perfected his appeal to the August 2008 rating decision that originally denied his PTSD service connection claim.  See August 2011 notice of disagreement.  In the alternative, the Veteran and his agent contend that there was clear and unmistakeable error in the August 2008 rating decision.  

Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application.  See 38 U.S.C.A. § 5110(a).  VA regulation provides the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).  The determination of the effective date for a reopened claim is governed by 38 U.S.C.A. § 5110(a) , which provides that the effective date of an award based on a claim reopened after final adjudication will not be earlier than the date of receipt of application.  VA regulation similarly states that when an award of service connection is granted upon new and material evidence which is received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) and (r) (2014).

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105.

CUE in the August 2008 Rating Decision

The Veteran filed an original claim for service connection for PTSD in October 2007.  The RO denied the Veteran's claim in an August 2008 rating decision.  There is no evidence of written communication from the Veteran or his representative expressing dissatisfaction or disagreement with the August 2008 rating decision within one year of said decision.  See 38 C.F.R. §§ 20.201, 20.302 (2014).  Furthermore, as will be discussed in more detail below, the RO did not receive any new and material evidence within one year of the August 2008.  Thus, the August 2008 rating decision is final.  The August 2008 rating decision is therefore accepted as correct unless there is a finding of CUE in the rating decision.  See 38 C.F.R. § 3.105(a). 

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior Adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran contends that the RO committed CUE in the August 2008 rating decision, because there was evidence of mental problems as early as July 1994, which was close in time to when the Veteran was discharged from service.  See February 2013 notice of disagreement.  There was also a September 1995 treatment record that documented a history provided by the Veteran that he served from September 1990 to May 1991 on assault boats and that a howitzer round was shot in the direction of the Iraqis on the beach and he assisted in loading Iraqi prisoners.  He contends that the record shows that the Veteran's military service contributed to his current mental health.  The Veteran's agent asserts that the RO in August 2008 erroneously applied and required the standard as provided under 38 C.F.R. § 3.304(f) and ignored the unmistakable evidence sufficient to warrant direct service connection under 38 C.F.R. § 3.303(d).  The Veteran's agent also argued that the Veteran's reported stressor was consistent with the type and circumstance of his military service as confirmed by his military records, which provide his military occupation specialty as well as his descriptions of events that he participated in and the RO denied the claim based on a very narrow definition of confirmed stressor.  See January 2014 substantive appeal.

The Board observes that the RO denied the Veteran's claim for PTSD in August 2008, because there was not enough information regarding the Veteran's PTSD stressors to attempt to corroborate the alleged stressors.  The Veteran's DD Form 214 shows that his military occupational specialty was assault boat coxswain and security guard.  The Veteran's DD Form 214 does not clearly show that the Veteran engaged in combat with the enemy to include any combat awards.  The Veteran's service personnel record shows that the Veteran served as a craft boatswain's mate between April 1990 and March 1991.  The evidence of record did not show that the Veteran engaged in combat with enemy at the time of the August 2008 rating decision.  As the Veteran was not shown to have engaged in combat, supporting evidence of the stressor was needed to establish service connection for PTSD.  See 38 C.F.R. § 3.304(f) (2008).  The record at the time did not contain supporting evidence of the alleged in-service stressor(s).  Thus, the RO did not fail to apply the correct statutory and regulatory provisions to the correct and relevant facts in the August 2008 rating decision.

The Board finds that the allegation of CUE concerns, at least in part, the RO's interpretation of the evidence in its August 2008 rating decision.  In this regard, the Veteran contends that a September 1995 treatment record documented a history provided by the Veteran that he served from September 1990 to May 1991 on assault boats and that a howitzer round was shot in the direction of the Iraqis on the beach and he assisted in loading Iraqi prisoners.  He also contends that the September 1995 record shows that the Veteran's military service contributed to his current mental health.  The RO discussed the September1995 VA treatment record; however, the RO determined that there was no confirmed clinical diagnosis of PTSD and no specific evidence of any in-service stressors shown in the September 1995 reports.  Thus, this allegation is considered a disagreement with how the RO evaluated such evidence in its final decision to deny service connection.  A dispute as to how the RO evaluated and interpreted evidence cannot constitute CUE under VA law.  See Baldwin v. West, 13 Vet. App. 1 (1999); Damrel v. Brown, 6 Vet. App. 242 (1996).

Based on the foregoing, the Board has determined that the RO did not commit clear and unmistakable error in the August 2008 rating decision.  The Veteran has not showed either that the correct facts were not available to the RO, or that the laws were not correctly applied.  Consequently, the criteria for showing CUE in the August 2008 rating decision have not been met.  

Earlier Effective Date 

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b). The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).  Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation. 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2014).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200. 

A review of the record reveals that in October 2007, the Veteran filed a claim of service connection for PTSD.  The RO issued a rating decision that denied service connection for PTSD in August 2008 and provided the Veteran notice of his appellate rights.  The Veteran did not appeal the August 2008 decision.  The Veteran submitted VA treatment records in June 2009, within one year of the August 2008 rating decision.  The VA treatment records dated in March 2009 provide a diagnosis of PTSD.  Although this evidence is considered new as it was not associated with the claims file in the August 2008 rating decision, it is not material as it is cumulative with the evidence of record prior to the August 2008 decision.  See 38 C.F.R. § 3.156(b); 3.157(b).  Thus, the August 2008 rating decision is final.

The Veteran was sent a letter in June 2009 informing him that the RO received VA treatment records in June 2009 with no claim for disability and requested that he inform them if it was his intention to submit a service connection claim for compensation for a disability with the disability or disabilities listed.  The Veteran did not respond to this letter.  The medical records also do not constitute an informal claim to reopen entitlement to service connection for PTSD.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit, except when an underlying claim has been denied and the medical records are new and material evidence to reopen the claim.  See 38 C.F.R. § 3.157(b) (2014); see also Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet. App. 377, 381 (1999); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996).  

The Veteran contends that the effective date should be the date of receipt of the service connection claim for PTSD in October 2007.  The October 2007 claim was denied in an August 2008 rating decision and the Veteran did not appeal this decision.  A review of the evidence indicates that, following the August 2008 rating decision and prior to December 6, 2010, (the date of receipt of the reopened claim at the RO), the Veteran did not submit any communication indicative of intent to apply for service connection which could constitute a pending claim or any other submission during the relevant period that contained new and material evidence relevant to a pending claim.  See 38 C.F.R. §§ 3.155, 3.156(b); 3.157(b).  Hence, there was no pending claim prior to December 6, 2010, pursuant to which benefits could be granted. 

As noted above, an effective date earlier than the date of claim may be granted effective the date of a liberalizing law if the claim was filed within one year of the change in law.  See 38 C.F.R. § 3.114.  The evidence demonstrates that the Veteran's claim was received within one year of the amendment of 38 C.F.R. § 3.304(f), which has been interpreted as a liberalizing law.  The Veteran's claim met all of the eligibility criteria for the liberalized benefit as of the effective date of the liberalizing law.  See July 2007 VA treatment record (PTSD was diagnosed based on a stressor of fear of hostile military activity).  Thus, the Board finds an effective date of July 13, 2010, the effective date of the amendment of 38 C.F.R. § 3.304(f), is warranted. 


ORDER

Having found that that the August 2008 rating decision that denied entitlement to service connection for PTSD was not clearly and unmistakably erroneous, the decision cannot be revised or reversed based upon CUE, and the appeal is denied

Entitlement to an effective date of July 13, 2010 for the grant of service connection for PTSD is granted.


REMAND

In implementing the above grant for an earlier effective date for entitlement to service connection for PTSD, the RO will assign a disability rating for PTSD for that period.  Under such circumstances, the Veteran's initial increased rating claim for PTSD is impacted by the outcome of this rating and therefore it is inextricably intertwined with the implementation of the grant of an earlier effective date for the grant of entitlement to service connection for PTSD.  As such, the increased rating claim for PTSD must be remanded to the agency of original jurisdiction (AOJ) for reconsideration after the Veteran has been assigned a disability rating for PTSD for the period granted above.

Accordingly, the case is REMANDED for the following action:

1. Following the implementation of the grant of entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD and the assignment of an appropriate rating for that time period, undertake any additional development deemed necessary for the Veteran's initial increased rating claim for PTSD. 

2. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim for PTSD, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his agent with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


